Title: To Thomas Jefferson from George Jefferson, 6 February 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 6th. Febr. 1801.

I am duly favor’d with yours of the 1st. and have in reply to inform you, that the mode by which you propose to pay us the balance which  Mr. Randolph falls in our debt, is perfectly agreeable to me; as any other would have been, which had been so to you, or to himself.
I will attend to your direction respecting the molasses, as it may now be cased with safety.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

